DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responses to Amendments and Arguments
The amendments filed 05/18/2022 have been entered. Claims 1-3 and 5-15 are amended and claim 4 is canceled. Claims 1-3 and 5-15 remain pending in the application.  The Examiner notes that at page 26 of the amendment, the applicant indicates that new claim 21 has been added.  However, no such claim is present in this application.  Similarly at page 3 of the amendment, the applicant indicates that new claim 16 has been added.  However, the listing of the claims does not include a claim 16.  
Because Applicant did not traverse any of the findings of Official Notice that were included in the Non-Final Office Action dated 02/18/2022, these findings regarding claims 9 and 12 are deemed to be admitted prior art (see MPEP 2144.03 (C)).
Applicant’s amendments filed 05/18/2022 have been fully considered overcome the objection with respect to the Specification.
Applicant's amendments filed 05/18/2022 with respect to the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph have been fully considered and are persuasive. Thus, the interpretation of claims 1-3, 6-17 and 19-20 35 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has been withdrawn.
Applicant's amendments filed 05/18/2022 with respect to the rejection of claim 15 directed to non-statutory subject matter under 35 U.S.C. 101 have been fully considered and are persuasive. Thus, the rejection has been withdrawn.
Applicant's argument and amendments filed 05/18/2022 with respect to
the rejection of claims 1-15 directed to a judicial exception under 35 U.S.C. 101 have been fully considered and are not persuasive. 
On pages 17-18 of Applicant’s response, Applicant alleges that the additional limitations, as amended, such as “a weight combiner configured to combine respective observation values of a plurality of sensors based on respective weights corresponding to the observation values of the plurality of sensors, and output a combining observation value obtained by combining the respective observation values; and a weight calculator configured to calculate the weight for each of the plurality of sensors on a basis of an Allan variance of the sensor, wherein the weight calculator calculates the weight for each of the plurality of sensors with which a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest” are not directed to a “mental steps or processes,” and under MPEP 2106.04, prong one of Step 2A, the instant claims are eligible, because they do not recite a judicial exception but relates to a specific improvement in a computer-related technology including technical structural elements”. The Examiner respectfully disagrees.
	The features related to combining respective observation values of sensors are found to gather routine data based on the mathematical calculations, because the combined respective observation values amount to necessary data merely gathering from the sensors based on the calculated data (i.e., a sum of products of the observation values and the calculated weights) by using mathematical algorithm/concept such as noise statistics (see at least Para 0027-0038 of the instant application). The features related to outputting a combining observation value are found to be insignificant post-solution activity, because they are processed based on the mathematically calculated values from the sensors and performed by generic functions of a computer. The features related to calculating the weight for each of the sensors are found to be a mathematical calculation based on sensor’s value or data (i.e., variance) (see at least Para 0027-0038 of the instant application). The additional limitations of “a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest” are found to be insignificant post-solution activity obtained from mathematical calculations to calculate the weighted sum of Allan variances and mathematically or mentally infer if the weighted sum is smallest. 
The sensors are also additional elements recited at a high-level of generality to perform an insignificant pre-solution activity for merely gathering routine data (i.e., observation values of the sensors).  Therefore, this judicial exception is abstract ideal itself and not integrated into a practical application, and also has no significant more beyond the abstract idea.
Applicant appears to be providing an apparatus, a method and a storage medium for combining respective observation values of sensors and calculating the weight for each of the sensors, not a technical solution to a technical problem by proving an improvement to the functioning of computer, or to any other technology or technical field- see MPEP 2106.05(a). Further, Applicant appears to be adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f). Therefore, the Examiner is not persuaded by Applicant’s arguments. 
The Examiner has evaluated that claims and the specification have not found either to provide an improvement to conventional functioning of a computer, or merely uses a computer as a tool to perform an abstract idea -MPEP 2106.05(f). Further, the Examiner believes that the Office action is amended not to be unclear. Therefore, the Examiner maintains the claims are ineligible.

Applicant's amendments filed 05/18/2022 with respect to the rejection of claims 1, 14 and 15 under 35 U.S.C. 102(a)(1) have been fully considered and persuasive. Thus, the rejection of claims 1, 14 and 15 under U.S.C. 102(a)(1) has been withdrawn.
Applicant’s arguments filed 05/18/2022, with respect to the rejection of claims 2-9 and 12-13 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection, which were necessitated by Applicant’s amendment. 

Examiner Notes:
On page 26 of Applicant’s response, Applicant alleges that claim 21 is newly added. However, new claim 12 is not found in the claim amendment. 

Claim Objections
	Claims 1, 14 and 15 are objected to because of the following informalities: 
In claim 1, line 14, in claim 14, line 12 and in claim 15, line 14, “on a basis of an Allan variance of the sensor” should respectively read --on a basis of an Allan variance of each sensor-- (Emphasis added).
Appropriate correction is required.


Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
An information processing apparatus, comprising
Step 1: Yes, statutory class

a weight combiner configured to combine respective observation values of a plurality of sensors based on respective weights corresponding to  the observation values of the plurality of sensors,
abstract idea 
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

Sensor is insignificant pre-solution for merely gathering routine data.

“a weight combiner” is generic computer components and techniques to calculate the values related to sensors using mathematical processes of a sum of products.
output a combining observation value obtained by combining the respective observation values as a combining observation value; and

The outputting is insignificant post solution activity that is generically recited.  
a weight calculator configured to calculate the weight for each of the plurality of sensors on a basis of an Allan variance of the sensor, 

wherein the weight calculator calculates the weight for each of the plurality of sensors with which a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation -3-Patent Application No. 17/258,642 Reply to Non-Final Office Action of February 18, 2022value, is smallest, and wherein the weight combiner and the weight calculator are each implemented via at least one processor.
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

“a weight calculator” is generic computer components and techniques to calculate the weight related to each sensor’s characteristics.






Claim 2
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
wherein 
the weight combiner 
combines the respective observation values of the plurality of sensors using a sum of products of the observation values of the plurality of sensors and the weights each calculated by the weight calculator for a corresponding one of the plurality of sensors.

Same rationale as claim 1 




Claim 3
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
The information processing apparatus according to claim 2, wherein
the weight calculator further includes
an Allan variance calculator configured to calculate an Allan variance of the observation value of each of the plurality of sensors, and
a weight determination section that calculates the weight for the sensor on a basis of the Allan variance calculated by the Allan variance calculator.
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

“an Allan variance calculator” and “a weight determination section” are generic computer components and techniques to calculate the weight related to each sensor’s characteristics.
Claim 5
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the weight determination section calculates the weight for each of the plurality of sensors on a basis of the Allan variance represented using a noise parameter based on a noise model, the noise parameter based on the noise model being a noise parameter with which a sum of differences is smallest,
each difference being a difference between the Allan variance of the observation value of the sensor and the Allan variance represented using the noise parameter based on the noise model.
abstract idea
mental process or mathematical concept
not a practical application.


Claim 6
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the weight determination section is further configured to calculate a time window length and the noise parameter based on the noise model with respect to the time window length, the noise parameter based on the noise model with respect to the time window length being a noise parameter of the Allan variance represented using the noise parameter based on the noise model with respect to the time window length, the time window length and the noise parameter based on the noise model with respect to the time window length being a time window length
and a noise parameter with which the sum of the differences is smallest, each difference being a difference between the Allan variance of the observation value of each of the plurality of sensors 
and the Allan variance represented using the noise parameter based on the noise model, and 
wherein the weight determination section calculates the weight for the sensor on a basis of the Allan variance being represented using the noise parameter based on the noise model and being specified
by the calculated time window length and noise parameter.
abstract idea
mental process or mathematical concept
not a practical application.

Claim 7
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
an input section configured to receive an input of the condition directed to the combining observation value, wherein the input section is implemented via at least one processor.
abstract idea
mental process or mathematical concept
not a practical application.

Claim 8
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the condition directed to the combining observation value includes a time window length of the Allan variance of
the observation value of each of the plurality of sensors, and the weight determination section calculates the
weight for the sensor with which a weighted sum of Allan variances for the time window length is smallest, the Allan variances for the time window length being from among the Allan variances of the respective observation values of the plurality of sensors.
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

Claim 9
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the condition directed to the combining observation value includes a number of sensors to be operated from among the plurality of sensors, and 
wherein on a basis of the Allan variances of the respective observation values of the plurality of sensors, the weight determination section calculates the weight for each sensor to be operated, the weight for each sensor to be operated being a weight with which the  weighted sum of the Allan variances for the time window length is smallest, the weighted sum being a weighted sum when the weight for each sensor not to be operated is set to zero.


Claim 10
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the weight calculator includes
a first high-frequency-component extraction section configured to extract high-frequency components of the respective observation values of the plurality of sensors, a first low-frequency-component extraction section configured to extract low-frequency components of the respective observation values of the plurality of sensors, a high-frequency-component weight determination section configured to calculate a weight for the high- frequency component extracted by the first high-frequency-component extraction section, and a low-frequency-component weight determination section configured to calculate a weight for the low- frequency component extracted by the first low-frequency-component extraction section, wherein the weight combiner includes a second high-frequency-component extraction section configured to extract the high-frequency components of the respective observation values of the plurality of sensors, a second low-frequency-component extraction section configured to extract the low-frequency components of the respective observation values of the plurality of sensors, a high-frequency component combiner configured to combine the high-frequency components of the respective observation values of the plurality of sensors that are extracted by the second high- frequency-component extraction section, using a sum of products of the high-frequency components of the observation values of the plurality of sensors, and the weights each determined by the high-frequency- component weight determination section for a corresponding one of the plurality of sensors, and output a value obtained by the combining as a high-frequency-component combining value, and a low-frequency component combiner configured to combine the low-frequency components of the respective observation values of the plurality of sensors that are extracted by the second low- frequency-component extraction section, using a sum of products of the low-frequency components of the observation values of the plurality of sensors, and the weights each determined by the low-frequency- component weight determination section for a corresponding one of the plurality of sensors, and output a value obtained by the combining as a low-frequency-component combining value, wherein the information processing apparatus further comprises an output combiner configured to combine the high-frequency-component combining value and the low-frequency-component combining value, and output a value obtained by the combining as the combining observation value, and wherein the output combiner is implemented via at least one processor.  
abstract idea
mental process or mathematical concept
not a practical application.
The extracting is insignificant pre-solution for gathering routine data (i.e., sensor values).
The outputting is insignificant post solution activity that is generically recited.  
Claim 11
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
wherein
the weight calculator includes
a first band-component extraction section configured to extract components of a plurality of bands of each of the observation values of the plurality of sensors, and a band-component weight determination section that is provided for each of the components of the plurality of bands that are extracted by the first band-component extraction section, the band-component weight determination section calculating weights for the plurality of sensors with respect to a corresponding one of the components of the plurality of bands, wherein the weight combiner includes a second band-component extraction section configured to extract the components of the plurality of bands of each of the observation values of the plurality of sensors, and a band component combiner that is provided for each of the components of the plurality of bands that are extracted by the second band-component weight determination section, the band component combiner combining the components of the corresponding one of the plurality of bands using a sum of products of the components of the corresponding one of the plurality of bands and the weights for the plurality of sensors that are determined by the band-component weight determination section provided for the corresponding one of the components of the plurality of bands, the components of the -10-Patent Application No. 17/258,642 Reply to Non-Final Office Action of February 18, 2022 corresponding one of the plurality of bands being components of the corresponding one of the plurality of bands from the respective observation values of the plurality of sensors, the band component combiner outputting a value obtained by the combining as a band component combining value for the component of the corresponding one of the plurality of bands, wherein the information processing apparatus further comprises a band combiner configured to combine the respective band component combining values for the components of the plurality of bands from the respective observation values of the plurality of sensors, and output a value obtained by the combining as the combining observation value, and wherein the band combiner is implemented via at least one processor.
abstract idea
mental process or mathematical concept
not a practical application.

“a weight calculator” is generic computer components and techniques to calculate the weight related to each sensor’s characteristics
Claim 12
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
Wherein 
the weight combiner 
is further configured to acquire the weight for each of the plurality of sensors from a cloud server with which the weight combiner communicates through a network, the weight being calculated in the cloud server on a basis of the Allan variance of the sensor, and combine the respective observation values of the -11-Patent Application No. 17/258,642 Reply to Non-Final Office Action of February 18, 2022 plurality of sensors using a sum of products of the observation values of the plurality of sensors and the weights each acquired from the cloud server for a corresponding one of the plurality of sensors.
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.


“a cloud server” is a high level of generality and performs an insignificant pre-solution activity for merely gathering routine data.
The outputting is insignificant post solution activity that is generically recited.  
Claim 13
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
wherein
each sensor includes an inertial measurement unit (IMU).

not a practical application, because an inertial sensor is routine data gathering.
Claim 14
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
An information processing method, comprising 

combining respective observation values of a plurality of sensors based on respective weights corresponding to the observation values of the plurality of sensors 
outputting a combining observation value obtained by combining the respective observation values; and calculating the weight for each of the plurality of sensors on a basis of an Allan variance of the sensor, wherein the calculating of the weight for each of the plurality of sensors includes-12-Patent Application No. 17/258,642 Reply to Non-Final Office Action of February 18, 2022 
calculating the weight with which a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest.
mental process or mathematical concept
not a practical application.

Sensor is insignificant pre-solution for merely gathering routine data.
The outputting is insignificant post solution activity that is generically recited.  
Claim 15
Step 1: No
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
A non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising:  
combining respective observation values of a plurality of sensors based on respective weights corresponding to the observation values of the plurality of sensors
outputting a combining observation value obtained by combining the respective observation values; and 
calculating the weight for each of the plurality of sensors on a basis of an Allan variance of the sensor, 
wherein the calculating of the weight for each of the plurality of sensors includes calculating the weight with which a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest. 
abstract idea
mental process or mathematical concept

No significant element integrated into a practical application. 




	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-15 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
Regarding Claim 1, the limitations recited in Claim 1, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. For example, “the observation values of the plurality of sensors” in the context of this claim may encompass merely gathering routine data from the sensors. The limitations of “combine respective observation values of a plurality of sensors” may encompass merely gathering routine data obtained from mathematical calculations based on sensors data (i.e., weights of the sensors). Similarly, the limitations of “output a combining observation value obtained by combining the combining observation values”, as drafted, are processes based on the mathematically calculated values that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical concept and/or the mind, as presented in the above table. Further, the limitations of the weight combiner of combining respective observation values of a plurality of sensors in the context of this claim may encompass manually estimating or inferring the observation values of sensors from the calculated data (e.g., a sum of products of the observation values and the calculated weights) by using mathematical algorithm/concept such as noise statistics (see at least Para 0027-0038 of the instant application). The limitations of “calculating the weight for each of the plurality of sensors” may encompass a mathematical calculation based on sensor’s data (i.e., weight) (see at least Para 0027-0038 of the instant application).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in mathematical relationships and/or the mind, then it falls within the “Mathematical Concepts” and the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A: Prong Two
This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the processes using “a weight combiner” and “a weight calculator” of the information processing apparatus (a multi-sensor 101 and control section 121 in Fig. 4) to perform “combine respective observation values of a plurality of sensors”, “output a value obtained by the combining as a combining observation value” and “calculating the weight for each of the plurality of sensors on a basis of an Allan variance of the sensor”.  The additional limitations of “a weighted sum of Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest” are found to be insignificant post-solution activity obtained from mathematical calculation to calculate the weighted sum of Allan variances and mathematically or mentally infer if the weighted sum is smallest. 
The weight combiner and the weight calculator in those processes are recited at a high-level of generality (i.e., as generic computer components and techniques) performing a generic computer function of combining the respective observation values, outputting the combining observation value based on the calculated data (i.e., the calculated weights) and calculating the weight for each of the plurality of sensors, such that they amount no more than mere instructions to apply the exception using a generic computer component. For example, the limitations of the weight combiner in the context of this claim is insignificant post-solution activity for data gathering, such as outputting the combining observation value. Further, the plurality of “sensors” are recited at a high level of generality and perform an insignificant pre-solution activity for merely gathering routine data. Mere nominal recitation of a generic “sensors” does not take the claim out of the mathematical concepts and the mental process grouping.  
There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using the weight combiner (152 in Figs. 4 and 5) and the weight calculator of the information processing apparatus (a multi-sensor 101 and control section 121 in Fig. 4)  to perform the processes of “combines respective observation values of a plurality of sensors”, “outputs a value obtained by combining the respective observation values” and calculating the weight for each of the plurality of sensors amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept cannot provide statutory eligibility. Claim 1 is not patent eligible.

Regarding Claims 2-3 and 5-13, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.

	Regarding Claim 14, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 

Regarding Claim 15, it is a storage medium claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over GOTO TAKAHIRO et al. (JP 2011-108111 A1 hereinafter referred to as “GOTO”) (cited in IDS on 01/07/2021) in view of ARORA et al. (US PGPUB US 2017/0127242 A1, hereinafter referred to as “ARORA”), and further in view of Ruizenaar (US PGPUB US 2014/0005975 A1, hereinafter referred to as “Ruizenaar”).
Regarding Claim 1, GOTO discloses an information processing apparatus (Fig. 1, controller 1), comprising a weight combiner (Fig. 1, controller 1) configured to 
combine respective observation values of a plurality of sensors (Para 0020, “… referring to the output values of other sensors (environmental sensor 2 and biosensor 3), the features appearing in the output values of each sensor are observed.  … and the feature that appears in the output value of each sensor. Further, the controller 1 stores a numerical example of an output value (i.e., respective observation value) reflecting this feature”), 
based on respective weights (Para 0021, “weights W1-Wm”) corresponding to the observation values of the plurality of sensors (Para 0007, “the weighting of the output value of the sensor whose characteristic should appear in the output value in relation to the variation”; Para 0021, “a weighting process …”; Para 0020, “the output values of the other sensors (the environment sensor 2 and the biological sensor 3) are referred to, and the characteristics appearing in the output values of the respective sensors are observed”; Fig. 2, Step S3; Para 0007, “… the integrated value obtained by multiplying the output value (i.e., each observation value) of each sensor by the weight is calculated …”; Para 0021, “… it multiplies by the weights W1-Wm to the output values X1-Xm of each sensor, respectively, and calculates the integrated value U as the total by the following formulas”; Para 0022, Mathematical formula 1 of the machine translation literature of GOTO), and 
output a combining observation value obtained by combining the respective observation values (Para 0021, “… it multiplies by the weights W1-Wm to the output values X1-Xm of each sensor, respectively, and calculates the integrated value U (i.e., a combining observation value) as the total by the following formulas”; Para 0022, Mathematical formula 1), and
(Para 0020, “… the characteristics appearing in the output values of the respective sensors are observed”; Para 0021, “a weighting process (i.e., a process of calculating a weight) may be applied to the controller 1 to perform a process of estimating a cause from the output value of each sensor and estimating a cause from the stored feature. In this case, a large weight is set for a sensor having a characteristic output value for a certain cause, and a small weight is set for a sensor having a large weight”. That is, the weight process is performed to determine whether a weight is set as small or large depending on a characteristic output value of a sensor), 
wherein the weight combiner and the weight calculator are each implemented via at least one processor (Fig. 1, controller 1; Para 0016, “As the controller 1, for example, an information processing apparatus such as a programmable controller or a personal computer can be used”).

GOTO implicitly teaches weighting process (i.e., weighting calculation) performed by a controller 1, but does not explicitly disclose a weight calculator. 
However, ARORA explicitly teaches a weight calculator that calculates the weight and the weights each calculated by the weight calculator for a corresponding one of the plurality of sensors (Para 0034, “the weight calculator computes the second set of weights using number of particles generated with respect to the inertial measurement obtained from the inertial sensor”). 

GOTO teaches  (Para 0005, “When the output value of one of the sensors which memorize relevance with the characteristics which appear preliminarily in the output value of the cause of an accident and each  sensor …”; Para 0006, “a cause is estimated by referring to an output value of another sensor using as a trigger the fact that an abnormal change has been captured by a sensor …”). GOTO in view of ARORA does not explicitly disclose the weight calculator calculates the weight for each of the plurality of sensors with which a weighted sum of the Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest. 
However, Ruizenaar teaches the weight calculator calculates the weight for each of the plurality of sensors with which a weighted sum of the Allan variances corresponding to respective observation values, depending on a condition directed to the combining observation value, is smallest (Para 0096, “… the sum calculated by the compensation unit is independent of the measured quantity and is only a function of the noise n1, n2, n3”; Claim 12, “said sense signals each including … and a second, noise part, said sensors having an Allan variance curve the steps of weighting the sense signals (y1, y2) dependent on the relative rotation to provide mutually weighted sense signals (y1r, y2), the signal weighting unit having at least one multiplication unit for multiplying one of the sense signals with a weighting factor, providing a difference signal (r) indicative for a difference between the mutually weighted sense signals (y1r, y2), estimating a correlated low frequency noise component from the difference signal (r) and from information about the relative rotation (.alpha.) between the sensors and for generating an estimated noise signal (n) indicative for the estimated value of said noise component, said low frequency noise estimation having an associated effective integration time that is at least two times a sample time with which the sense signals are obtained, which effective integration time is less than the smallest particular integration time of the sensors comprised in the measuring device …, providing an output signal (x1) indicative for a sensed value (y1) of the vectorial physical quantity corrected for the noise (n) as estimated by said low frequency noise estimation”).  
GOTO, ARORA and Ruizenaar are all considered to be analogous to the claimed invention because they are in the same field of a control method of the weighting of the output value of a sensor, a system for fusing sensor data, and Allan Variance (AVAR) method applied to sensors for determining noise statistics. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute the controller of GOTO with the weight calculator of ARORA, because they both perform the function of the weighting process (i.e., weighting calculation) and one could have substituted the mechanisms and the result of the substitution would have been predictable in the weighting process to calculate each weight of the sensors based on the characteristics (e.g., weights and/or observation values)  of each sensor’s measurement, taught by ARORA at least at Para. 0034.  Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO in view of ARORA to incorporate the teachings of Ruizenaar’ Allan variance technique (i.e., noise statistics) to thereby provide calculating the weight for each sensor based on a weighted sum of Allan variances, taught by Ruizenaar at least at Para 0096 and claim 12. 

Regarding Claim 2, GOTO teaches wherein the weight combiner combines the respective observation values of the plurality of sensors using a sum of products (Para 0022, Mathematical formula 1) of the observation values of the plurality of sensors and the weights each calculated by the weight calculator for a corresponding one of the plurality of sensors (Fig. 2, Step S3; Para 0007, “… the integrated value obtained by multiplying the output value (i.e., each observation value) of each sensor by the weight is calculated …”; Para 0021, “… it multiplies by the weights W1-Wm to the output values X1-Xm of each sensor, respectively, and calculates the integrated value U as the total by the following formulas”; Para 0022, Mathematical formula 1 of the machine translation literature of GOTO).

Regarding Claim 3, GOTO teaches a weight determination section (Fig. 1, controller 1) that calculates the weight for the sensor  (Para 0021, “weights W1-Wm”; Para 0007, “the weighting of the output value of the sensor whose characteristic should appear in the output value in relation to the variation”; Para 0021, “a weighting process …”; Para 0020, “the output values of the other sensors (the environment sensor 2 and the biological sensor 3) are referred to, and the characteristics appearing in the output values of the respective sensors are observed”))
GOTO in view of ARORA does not explicitly disclose an Allan variance calculator configured to calculate an Allan variance of the observation value of each of the plurality of sensors, and . 
However, Ruizenaar teaches an Allan variance calculator configured to calculate an Allan variance of the observation value of each of the plurality of sensors … on a basis of the Allan variance calculated by the Allan variance calculator (Para 0006, “The Allan Variance (AVAR) is a well-known method for analyzing a time sequence to determine the intrinsic noise in a system as a function of the averaging time. Stockwell, "Bias_Stability_Measurement: Allan Variance" http://www.xbow.com/pdf/Bias_Stability_Measurement.pdf, applies this method to inertial sensors and points out that the Allan Variance is mainly determined by two factors”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO in view of ARORA to incorporate the teachings of Ruizenaar to thereby provide calculating Allan variance used for the characteristics of sensors, taught by Ruizenaar at least at Para 0006. 

Regarding Claim 5, GOTO in view of ARORA does not explicitly disclose the weight determination section calculates the weight for each of the plurality of sensors on a basis of the Allan variance represented using a noise parameter based on a noise model, the noise parameter based on the noise model being a noise parameter with which a sum of differences is smallest,
each difference being a difference between the Allan variance of the observation value of the sensor and the Allan variance represented using the noise parameter based on the noise model. 
However, Ruizenaar teaches the weight determination section calculates the weight for each of the plurality of sensors on a basis of the Allan variance represented using a noise parameter (Para 0106, “parameters of the Kalman filter”) based on a noise model (Para 0105, a Kalman-filter), the noise parameter based on the noise model being a noise parameter with which a sum of differences is smallest (Para 0086, “It is conceivable that different sensors are used. In that case the effective integration time of the low frequency noise estimator LF is less than the smallest particular integration time of each of the sensors S1, S2 comprised in the measuring device and for each of said sensors it holds that the Allan variance for the effective integration time …”; Para 0092; Para 0105-0106; Claim 12),
each difference being a difference between the Allan variance of the observation value of the sensor and the Allan variance represented using the noise parameter based on the noise model (Para 0096, “… the sum calculated by the compensation unit is independent of the measured quantity and is only a function of the noise n1, n2, n3”;  Claim 12, “said sense signals each including … and a second, noise part, said sensors having an Allan variance curve the steps of weighting the sense signals (y1, y2) dependent on the relative rotation to provide mutually weighted sense signals (y1r, y2), the signal weighting unit having at least one multiplication unit for multiplying one of the sense signals with a weighting factor, providing a difference signal (r) indicative for a difference between the mutually weighted sense signals (y1r, y2), estimating a correlated low frequency noise component from the difference signal (r) and from information about the relative rotation (.alpha.) between the sensors and for generating an estimated noise signal (n) indicative for the estimated value of said noise component, said low frequency noise estimation having an associated effective integration time that is at least two times a sample time with which the sense signals are obtained, which effective integration time is less than the smallest particular integration time of the sensors comprised in the measuring device …, providing an output signal (x1) indicative for a sensed value (y1) of the vectorial physical quantity corrected for the noise (n) as estimated by said low frequency noise estimation”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO in view of ARORA to incorporate the teachings of Ruizenaar to thereby provide calculating and determining the weight for each sensor based on Allan variances and a noise parameter of a noise model, because Ruizennar teaches the Allan variance technique and such noise statistics method as a Kalman filter, taught by Ruizenaar at least at Para 0086, 0092, 0096, 0105-0106 and claim 12. 

Regarding Claim 6, GOTO in view of ARORA does not explicitly disclose the weight determination section is further configured to calculate a time window length and the noise parameter based on the noise model with respect to the time window length, the noise parameter based on the noise model with respect to the time window length being a noise parameter of the Allan variance represented using the noise parameter based on the noise model with respect to the time window length, the time window length and the noise parameter based on the noise model with respect to the time window length being a time window length and a noise parameter with which the sum of the differences is smallest, each difference being a difference between the Allan variance of the observation value of each of the plurality of sensors  and the Allan variance represented using the noise parameter based on the noise model, and 
wherein the weight determination section calculates the weight for the sensor on a basis of the Allan variance being represented using the noise parameter based on the noise model and being specified by the calculated time window length and noise parameter. 
However, Ruizenaar teaches the weight determination section is further configured to calculate a time window length (Fig. 7, integration time t) and the noise parameter based on the noise model with respect to the time window length, the noise parameter based on the noise model with respect to the time window length being a noise parameter of the Allan variance represented using the noise parameter based on the noise model with respect to the time window length, the time window length and the noise parameter based on the noise model with respect to the time window length being a time window length and a noise parameter with which the sum of the differences is smallest (Emphasis added) (Fig. 7; Abstract, “The sensors have an Allan variance curve with a minimum value for a particular integration time Tmin, said Allan variance curve having a first tangent line to a portion of the curve for which the integration time approaches 0, and having a second, horizontal, tangent line of constant standard deviation corresponding to said Allan minimum value …”; Para 0086, “It is conceivable that different sensors are used. In that case the effective integration time of the low frequency noise estimator LF is less than the smallest particular integration time of each of the sensors S1, S2 comprised in the measuring device and for each of said sensors it holds that the Allan variance for the effective integration time …”; Para 0106; That is, on the integration time approaching in an Allan variance curve of, for example, Fig. 7, each integration time is determined in an Allan variance curve), 
each difference being a difference between the Allan variance of the observation value of each of the plurality of sensors and the Allan variance represented using the noise parameter based on the noise model (Para 0086; Para 0092; Para 0105-0106; Para 0096), and 
wherein the weight determination section calculates the weight for the sensor on a basis of the Allan variance being represented using the noise parameter based on the noise model and being specified by the calculated time window length and noise parameter (Emphasis added) (Para 0086; Para 0092; Para 0105-0106; Para 0096, “… the sum calculated by the compensation unit is independent of the measured quantity and is only a function of the noise n1, n2, n3”;  Claim 12, “said sense signals each including … and a second, noise part, said sensors having an Allan variance curve the steps of weighting the sense signals (y1, y2) dependent on the relative rotation to provide mutually weighted sense signals (y1r, y2), the signal weighting unit having at least one multiplication unit for multiplying one of the sense signals with a weighting factor, providing a difference signal (r) indicative for a difference between the mutually weighted sense signals (y1r, y2), estimating a correlated low frequency noise component from the difference signal (r) and from information about the relative rotation (.alpha.) between the sensors and for generating an estimated noise signal (n) indicative for the estimated value of said noise component, said low frequency noise estimation having an associated effective integration time that is at least two times a sample time with which the sense signals are obtained, which effective integration time is less than the smallest particular integration time of the sensors comprised in the measuring device …, providing an output signal (x1) indicative for a sensed value (y1) of the vectorial physical quantity corrected for the noise (n) as estimated by said low frequency noise estimation”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO in view of ARORA to incorporate the teachings of Ruizenaar to thereby provide calculating a time window length (i.e., a integration time) used for determining the weight for each sensor based on Allan variances and a noise parameter of a noise model, because Ruizennar teaches noise statistics method using the Allan variance technique and , taught by Ruizenaar at least at Abstract, Para 0086, 0092, 0096, 0105-0106 and claim 12. 

Regarding Claim 7, GOTO teaches an input section (Fig. 1, a controller 1) configured to receive an input of the condition directed to the combining observation value, wherein the input section is implemented via at least one processor (Fig. 1, a controller 1, where the controller 1 receives observation value (i.e., output values) from sensors 2 and 3). 

Regarding Claim 8, it is dependent on claim 3 and has similar limitations as of claim 6 and 7. Therefore, it is rejected under the same rationale as of claims 3 and 4 above. The additional limitations of the condition including a time window length (i.e., the condition directed to the combining observation value includes a time window length of the Allan variance of … a weighted sum of Allan variances for the time window length is smallest, the Allan variances for the time window length …) are taught by Ruizenaar at least at Para 0086, 0092, 0096, 0105-0106 and claim 12 set forth as of claim 6.

Regarding Claim 9, it is dependent on claim 8 and has similar limitations as of claims 1 and 8. Therefore, it is rejected under the same rationale as of claims 1 and 8 above. The additional limitations of the weighted sum being a weighted sum when the weight for each sensor not to be operated is set to zero (Para 0096, “The first sensor generates a signal, y1=x.sub.1+n1, The second sensor generates a signal y2=x.sub.2+n2 … The weighted set of signals y1r, y2r, y3 is summed in the signal compensation unit SC … the sum calculated by the compensation unit is independent of the measured quantity and is only a function of the noise n1, n2, n3”) are taught by Ruizenaar at least at Para 0096.  The Examiner takes OFFICIAL NOTICE that the weighted sum being a weighted sum when the weight for each sensor not to be operated is set to zero was old and well known in the art at the effective filing date, because when a sensor is not activated nor operated, the weight for the sensor does not need to be considered and the weight of the sensor not to be operated is set to zero value. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO in view of ARORA to incorporate the teachings of Ruizenaar (see at least at Para 0096) to thereby provide summing weights of sensors while the weight for an inactivated sensor is set to zero value. 

Regarding claim 12, GOTO in view of ARORA does not explicitly disclose . However, the Examiner takes OFFICIAL NOTICE that a mere communication process by using a cloud server via a network (i.e., acquiring the weight being calculated in the cloud server through a network) was old and well known in the art at the effective filing date, as the calculation process of the weights of sensor are performed by the weight combiner disclosed in claim 1, which is taught by GOTO presented in the rationale set forth above as of claim 1. 

Regarding claim 13, GOTO does not explicitly disclose each sensor includes an inertial measurement unit (IMU). 
However, ARORA teaches each sensor includes an inertial measurement unit (IMU) (Para 0006, “computing one or more weights using number of particles generated with respect to an inertial measurement obtained from an inertial sensor to obtain a second set of weights …”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO to incorporate the teachings of ARORA, thusly provide computing weights by using an inertial measurement obtained from an inertial sensor, taught by ARORA at least at Para 0006.  

Regarding Claim 14, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 

Regarding Claim 15, it has similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.  The additional limitation or element of a computer (Fig. 1, a controller 1; “a information processing apparatus such as a programmable controller or a personal computer can be used as the controller 1”) and a storage medium (Fig. 1, 1b) are taught by GOTO (see at least Para 0016 and 0038 in the machine translation literature). 

Allowable Subject Matter
	Claims 10 and 11 would be allowable if rewritten or amended to overcome the claims objection and the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner's statement for the reasons for allowance:
Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 10,
" ... the weight calculator includes a first high-frequency-component extraction section configured to extract high-frequency components of the respective observation values of the plurality of sensors,  
a first low-frequency-component extraction section configured to extract low-frequency components of the respective observation values of the plurality of sensors,
a high-frequency-component weight determination section configured to calculate a weight for the high-frequency component extracted by the first high-frequency-component extraction section, and
a low-frequency-component weight determination section configured to calculate a weight for the low-frequency component extracted by the first low-frequency-component extraction section,
wherein the weight combiner includes
a second high-frequency-component extraction section configured to extract the high-frequency components of the respective observation values of the plurality of sensors,
a second low-frequency-component extraction section configured to extract the low-frequency components of the respective observation values of the plurality of sensors,
a high-frequency component combiner that combines the high-frequency components of the respective observation values of the plurality of sensors that are extracted by the second high-frequency-component extraction section, using a sum of products of the high-frequency components of the observation values of the plurality of sensors, and the weights each determined by the high-frequency-component weight determination section for a corresponding one of the plurality of sensors, and output a value obtained by the combining as a high-frequency-component combining value, and 
a low-frequency component combiner configured to combine the low-frequency components of the respective observation values of the plurality of sensors that are extracted by the second low-frequency-component extraction section, using a sum of products of the low-frequency components of the observation values of the plurality of sensors, and the weights each determined by the low-frequency-component weight determination section for a corresponding one of the plurality of sensors, and output a value obtained by the combining as a low-frequency-component combining value, 
wherein the information processing apparatus further comprises 
an output combiner configured to 
combine the high-frequency-component combining value and the low-frequency-component combining value, and 
output a value obtained by the combining as the combining observation value, and
wherein the output combiner is implemented via at least one processor".

Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 11, 
“the weight calculator includes 
a first band-component extraction section configured to extract components of a plurality of bands of each of the observation values of the plurality of
sensors, and
a band-component weight determination section that is provided for each of the components of the plurality of bands that are extracted by the first band-component extraction section, the band-component weight determination section calculating weights for the plurality of sensors with respect to a corresponding one of the components of the plurality of bands,
wherein the weight combiner includes
a second band-component extraction section configured to extract the components of the plurality of bands of each of the observation values of the plurality of sensors, and
a band component combiner that is provided for each of the components of the plurality of bands that are extracted by the second band-component weight determination section, the band component combiner combining the components of the corresponding one of the plurality of bands using a sum of products of the components of the corresponding one of the plurality of bands and the weights for the plurality of sensors that are determined by the band-component weight determination section provided for the corresponding one of the components of the plurality of bands, the components of the corresponding one of the plurality of bands being components of the corresponding one of the plurality of bands from the respective observation values of the plurality of sensors, the band component combiner outputting a value obtained by the combining as a band component combining value for the component of the corresponding one of the plurality of bands, 
wherein the information processing apparatus further comprises 
a band combiner configured to 
combine the respective band component combining values for the components of the plurality of bands from the respective observation values of the plurality of sensors, and 
output a value obtained by the combining as the combining observation value, and
wherein the band combiner is implemented via at least one processor”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BYUNG RO LEE/Examiner, Art Unit 2866      


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858